DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 3/7/2022. Claims 38, 40, 42, 51, 53, 55, 59, and 61 have been amended. Claims 41 and 60 are cancelled. Claims 38-40, 42-59, and 61 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Choi et al. (20090085599) discloses a test circuit 140 outputs a test control signal for testing an internal circuit 120 in response to a test enable signal TME applied for a test. An internal circuit 120 performs a predetermined operation and output a test signal in response to the test control signal. An interface 130 drives and outputs the test signal applied from the internal circuit 120 in response to the interface control signal applied from the test circuit 140. In response to a selection signal applied from a selection signal generator 150, the MUX 160 may select one of the test signals Tsig1 to Tsig4 and output the selected test signal TS to a test pad TP, where the test pad TP and the ESD protection circuit 110 may be included in the chip CH.

Na (20160216319) discloses integrated circuit IC2 configured to communicate with a first integrated circuit IC1 through a plurality of second pads P2. A third integrated circuit IC3 may be configured to test the first integrated circuit IC1 and the second integrated circuit IC2 independently or together.

Wang et al. (20030042941) discloses a low-speed output circuit 530, low-speed output buffer 550, high-speed output circuit 535, high-speed output buffer 550, low-speed input buffer 560, low-speed input circuit 540, high-speed input buffer 565, high-speed input circuit 545, multiplexers 570 and 575, and pads P1 510 and P2 520.

However, with respect to independent claim 38, and similarly independent claim 51, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “the three state multiplexer block also connected to the mixed pads; electrostatic discharge (ESD) networks connected to the mixed pads; an enabling circuit connected to one of the mixed pads”, and “wherein the enabling circuit comprises: a tester presence detector circuit connected to the mixed pad; a tester presence detector circuit connected to the mixed pad, wherein the tester presence detector circuit comprises: a sequence detection circuit configured to: detect a bit sequence applied to the mixed pad to verify that the testing machine is an authorized one or that a testing mode is a correct one and grant a corresponding access to the memory cells from the mixed pad; and be enabled by writing an internal non-volatile flag; and a timer configured to be triggered when the testing machine contacts the mixed pad and configured to signal a possible time out that requires a restart of a testing procedure; and a logical gate having respective input terminals connected to the tester presence detector circuit”. 
With respect to independent claim 55, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “the mixed pad being connected to an ESD Network; enabling, by an enabling circuit, generation of an internal enabling signal for a three state multiplexer (MUX) to provide the mixed pad with an input signal from the memory cells, wherein the enabling circuit comprises: a tester presence detector circuit connected to the mixed pad, wherein the tester presence detector circuit comprises: a sequence detection circuit configured to: detect a bit sequence applied to the mixed pad to verify that a testing machine is an authorized one or that a testing mode is a correct one and grant a corresponding access to the memory cells from the mixed pad; and be enabled by writing an internal non-volatile flag; and a timer configured to be triggered when the testing machine contacts the mixed pad and configured to signal a possible time out that requires a restart of a testing procedure”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 38-40, 42-59, and 61 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111